Citation Nr: 0923773	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  07-22 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether the April 4, 1957 rating decision reducing the 
evaluation for left tibia and fibula fracture residuals to a 
noncompensable rate, effective June 5, 1957, was clearly and 
unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1952 to December 
1953.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2006 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Hartford, 
Connecticut.

The Board notes the January 2006 rating decision in fact 
adjudicated entitlement to an increased rating claim received 
from the Veteran in September 2005.  The Veteran's August 
2006 letter clearly articulated a claim or motion of clear 
and unmistakable error as concerns the April 1957 rating 
decision, and it reiterated his claim of clear and 
unmistakable error in a September 2005 letter that the RO 
apparently treated as a claim for an increased rating.  No 
rating decision was issued as concerns the Veteran's clear 
and unmistakable error claim.  This factor notwithstanding, 
the RO treated the Veteran's August 2006 letter as a Notice 
of Disagreement with the January 2006 rating decision, but 
styled the issue in the June 2007 statement of the case as 
one involving an allegation of clear and unmistakable error 
in a prior rating decision.  VA received the Veteran's 
Substantive Appeal in response to the statement of the case 
in July 2007.  In the interest of efficiency and maximum use 
of VA resources, the Board will accept the appeal to present 
a claim that there was clear and unmistakable error in an 
April 1957 rating decision.

VA received a claim from the Veteran in July 2001 for an 
increased rating for a left tibia and fibula fracture which, 
at the time, was rated noncompensable.  A February 2002 
rating decision granted a 10 percent rating under Diagnostic 
Codes 5252 and 7804, effective July 2001.  The appellant was 
notified of the decision that same month.  Although the 
Veteran styled his February 2002 reply to the notice letter 
as a Notice of Disagreement, he in fact raised a free-
standing claim of entitlement to an earlier effective date.

A September 2002 statement of the case addressed the question 
of entitlement to an earlier effective date prior to July 31, 
2001.  The claims file reflects no record of the statement of 
the case having been returned as undeliverable.  Neither is 
there any record of the Veteran having submitted a 
substantive appeal in response to the September 2002 
statement of the case.  Thus, neither the issue of the rating 
nor the effective date assigned in the February 2002 decision 
is before the Board and will not be discussed in the decision 
below.  See 38 C.F.R. § 20.200 (2008).

The January 2006 rating decision granted entitlement to 
service connection for a left ankle impairment as a residual 
of the left tibia and fibula fracture, and assigned an 
initial evaluation of 10 percent, effective September 2005.  
The rating decision continued the 10 percent rating for the 
scar residual.  The Veteran was informed of the decision in 
January 2006.  The Veteran's response did not include any 
disagreement with either the evaluation of his residual left 
ankle impairment or his scar residual.  Hence, the Board 
deems the January 2006 rating decision as final and resolved, 
it is not before the Board, and will not be addressed in the 
decision below.  Id.; Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (indicating the Veteran must separately appeal 
downstream issues such as the rating and effective date 
assigned for his disability).


FINDINGS OF FACT

1.  The April 1957 rating decision was not appealed, and it 
is final.

2.  The April 1957 rating decision was based on the evidence 
then of record, as it pertained to the claim before the 
rating board, and constituted a reasonable exercise of rating 
judgment.


CONCLUSIONS OF LAW

1.  The April 1957 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002). 38 C.F.R. §§ 3.155, 3.157 (2008).

2.  The April 1957 rating decision reducing the rating for 
left tibia and fibula fracture residuals to a noncompensable 
rate, effective June 5, 1957, was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  It contemplates VA's notice and 
duty to assist obligations in the context of claims for 
benefits.

An allegation of clear and unmistakable error does not 
actually represent a "claim" but rather is a collateral 
attack on a final decision which is determined on the basis 
of the evidence of record at the time the decision in 
question was rendered.  Hence, the VCAA is not applicable to 
this appeal.  See Livesay v. Principi, 15 Vet. App. 165, 179 
(2001) (en banc) (an attempt to obtain benefits based on an 
allegation of clear and unmistakable error "is fundamentally 
different from any other kind of action in the VA 
adjudicative process."); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law and not the evidence is 
dispositive, the Board should deny the claim on the ground of 
lack of legal merit).  Therefore, further discussion of the 
VCAA is not warranted.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Clear and unmistakable error

Governing Law and Regulation

When a claim is denied, and the Veteran fails to timely 
appeal the decision by filing a notice of disagreement within 
the prescribed period of one year, that decision becomes 
final, and the claim may not thereafter be reopened or 
allowed except as provided by regulation.  38 U.S.C.A. §§ 
7105(b)(1), (c); Dolan v. Brown, 9 Vet. App. 358, 361 (1996).  
One of the bases on which applicable regulations allow a 
final claim to be reopened is revision on the basis of clear 
and unmistakable error.

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly 
constituted rating agency . . . shall be final and binding . 
. . based on evidence on file at the time and shall not be 
subject to revision on the same factual basis."  See also 38 
U.S.C.A. § 5108.  An exception to this rule is when the VA 
has made a clear and unmistakable error in its decision 
pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. §§ 
210(c), 7103.

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended where evidence establishes clear and unmistakable 
error.  Clear and unmistakable error is determined by three 
criteria: (1) either the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., there must 
be more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and, (3) a determination there was 
clear and unmistakable error must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242 (1994); see 
also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to 
prove the existence of clear and unmistakable error as set 
forth in 38 C.F.R. § 3.105(a), the claimant must show that an 
outcome-determinative error occurred, that is, an error that 
would manifestly change the outcome of a prior decision).

A clear and unmistakable error is a very specific and rare 
kind of 'error.''  It is the kind of error of fact or of law 
that, when called to the attention of later reviewers, 
compels the conclusion, with which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993). It is not mere misinterpretation of facts."  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear 
and unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell, 3 Vet. App. at 313.  A disagreement with 
how facts were evaluated is inadequate to raise the claim of 
clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 
92, 95 (1995).

A failure in the duty to assist does not establish clear and 
unmistakable error.  See Cook v. Principi, 318 F.3d 1334 
(Fed. Cir. 2002).  In Cook, the Federal Circuit emphasized 
that a purported failure in the duty to assist cannot give 
rise to clear and unmistakable error, nor does it result in 
"grave procedural error" so as to vitiate the finality of a 
prior, final decision.  In other words, to present a valid 
claim of clear and unmistakable error, the claimant cannot 
simply request that the Board reweigh or reevaluate the 
evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  
Further, an alleged failure in the duty to assist by the RO 
may never form the basis of a valid claim of clear and 
unmistakable error, because it essentially is based upon 
evidence that was not of record at the time of the earlier 
rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 
(1995).  The fact that medical knowledge was not advanced to 
its current state may not form the basis for a valid claim of 
clear and unmistakable error, because it is premised upon 
facts that were not then of record.  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  See Porter v. Brown, 5 Vet. 
App. 233, 235-36 (1993).  The mere misinterpretation of facts 
does not constitute clear and unmistakable error.  Thompson 
v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the 
error must be one that would have manifestly changed the 
outcome at the time it was made.  Kinnaman v. Derwinski, 4 
Vet. App. 20, 26 (1993).

In light of the foregoing, it must be shown that either the 
correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).

Analysis

In October 1952, while serving in the Republic of Korea, the 
Veteran sustained a compound fracture of the left tibia and 
fibula when the truck he was washing on an incline rolled 
over his leg.  Following lengthy treatment, he was eventually 
returned to duty.  Physical examination in December 1953 
revealed no instability of the fracture site, no limitation 
of motion, no nerve or artery involvement, no muscle atrophy, 
no leg shortening, and a well healed fracture.  While the 
appellant did suffer a compound fracture, there is no 
evidence that he suffered a compound comminuted fracture.  

An April 1954 rating decision noted that the Veteran he 
retained full function of his left knee.  He did not walk 
with a limp.  There was no atrophy of the left calf, and no 
deformity or shortening of the left leg.  The diagnosis was 
healed scar, secondary to compound fracture, occasionally 
symptomatic.  The April 1954 decision noted service 
connection was in order at a minimal compensable degree, and 
assigned an initial evaluation of 10 percent, effective 
December 1953.  The evaluation was assigned under Diagnostic 
Code 5262 as residuals of fracture of left tibia and fibula.  
See 38 C.F.R. § 4.71a.  An RO letter, also dated in April 
1954, informed the Veteran of the decision and cautioned him 
it could be reviewed in the near future.

The Veteran's left tibia and fibula fracture residuals were 
reviewed in 1957.  The rating criteria in effect at the time 
are identical to those currently in effect.  Thus, the Board 
will cite to the current criteria unless otherwise indicated.

As noted above, disability of the tibia or fibula was, and 
is, evaluated under Diagnostic Code 5262.  Under this Code, 
impairment of tibia and fibula, a nonunion of the tibia and 
fibula, with loose motion, requiring a brace, warrants a 40 
percent evaluation.  Id.  Malunion of the tibia and fibula, 
with marked knee or ankle disability, warrants a 30 percent 
evaluation.  Id.    Malunion with moderate knee or ankle 
disability warrants a 20 percent evaluation.  Malunion with 
slight knee or ankle disability warrants a 10 percent rating.  
Id.

Under the rating criteria for skin disorders, a superficial 
scar tender on examination, warrants a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7804.

The March 1957 VA examination report noted the Veteran 
complained of numbness in the left leg when he wore a tight 
sock, and that it got tired when he was on his feet a lot.  
He denied any affect from the weather.  The examiner noted 
the Veteran's posture and gait were normal.  Physical 
examination revealed a 2 inches x 0.5 inch, well healed, 
superficial, and non-adherent left leg scar.  A "shock-
like" sensation was reported on palpation.  (Quotes in 
original).  There was no objective evidence of pain.  The 
scar was located over the tibia, lower one-third of the left 
leg, about four inches above the internal malleolus.  There 
was no muscle atrophy, and no limitation of motion.  X-rays 
were interpreted of having shown old, well-healed fractures 
at the junction of the middle and lower thirds of both tibia 
and fibula.  The alignment and position were satisfactory.  
The examiner diagnosed: scar, left leg, medial aspect, lower 
one-third, well healed, relatively asymptomatic; and 
residuals of fracture, left tibia and fibula, with firm 
union, good result, asymptomatic.

The April 1957 rating decision noted the physical and x-ray 
examination reports and determined the Veteran's residual 
disability was mild.  The April 1957 rating decision reduced 
the evaluation of the left tibia and fibula fracture 
residuals to a noncompensable rate effective June 1957.  An 
RO letter, also dated in April 1957, informed the Veteran of 
the decision.  The claims file reflects no evidence the 
Veteran did not receive the decision letter, or any record 
that the U.S. Postal Service returned the April 1957 letter 
to VA as undeliverable.  Neither is there is there any 
evidence he appealed the decision.  Thus, the decision is 
final and binding on the Veteran.



Basis of Veteran's Motion

In his August 2006 Motion, the Veteran asserts that at no 
time was his left leg disorder without a painful scar, as 
each day following his injury hypersensitivity and an 
electrical sensation were present.  Thus, he believes there 
was clear and unmistakable error in the April 1957 decision, 
as his scar tissue was permanent, and the sensitivity to any 
left leg trauma has always been present.  He argues that 
because his left leg was never without the symptoms that 
warranted the 10 percent rating to begin with, the reduction 
to a noncompensable rating between June 1957 and July 2001 
was error.

It is quite clear that, when the Veteran's assertions are 
compared with the examination report and April 1957 rating 
decision, he is urging a reweighing of the evidence on which 
the RO determined his rating should be reduced to 
noncompensable.  The examination report notes the "shock-
like" sensation, but also specifically noted that the scar 
was not painful.  It also found no functional impairment.  
Thus, the Board finds no basis on which to find that the 
rating board did not have before it the facts of the 
Veteran's left leg disability residuals as they existed.  The 
Board further finds no basis on which to find the rating 
board's judgment on the facts before it erroneous as a matter 
of law.  While reasonable minds could have come to a 
conclusion that the disorder was still disabling to a 
compensable degree, the decision to find otherwise was a 
rational exercise of sound rating judgment.  It was not a 
clear and unmistakable error.  

Thus, the Board is constrained to deny the Motion.  38 C.F.R. 
§ 3.105(a).  The benefit sought on appeal is denied.




ORDER

The rating decision of April 4, 1957, reducing the rating for 
left tibia and fibula fracture residuals to a noncompensable 
rate, effective June 5, 1957, was not clear and unmistakable 
error.  The appeal is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


